Citation Nr: 1221318	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-41 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) that declined to reopen the claim of service connection for a low back disability.  In March 2012, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  In April 2010, the Board received additional evidence consisting of a statement in support of his claim from his private physician without a waiver of Agency of Original Jurisdiction (AOJ/RO) initial consideration.  This statement in essence is a duplicate of a March 2009 statement by the same physician; nonetheless, on remand, the AOJ/RO will have the opportunity to consider this evidence in the first instance.

The claim of service connection for a low back disorder (on de novo review) is being remanded to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed June 1980 decisional letter (confirmed and continued by an unappealed September 1980 rating decision) denied the Veteran service connection for a back condition, based essentially on a finding that such disability (if existing) was unrelated to service.

2.  Evidence received since the September 1980 rating decision shows that the Veteran has a low back disability and includes lay evidence of a back injury in service and  medical evidence that tends to relate the current back disability to the injury in service; relates to unestablished facts necessary to substantiate the claim of service connection for a back disability; and raises a reasonable possibility of substantiating the claim.
CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a low back disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter at hand.  However, as this decision reopens the claim of service connection for a back disability, there is no reason to belabor the impact of the VCAA on the matter (as any VCAA-related deficiency/omission is harmless).

New and Material Evidence to Reopen Claims

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

An unappealed June 1980 decisional letter denied the Veteran service connection for a back disability based essentially on a finding that such disability was not shown in service, including on separation examination (and therefore, if existing, was unrelated to service); an unappealed September 1980 rating decision confirmed and continued the denial.  These RO determinations are final.  38 U.S.C.A. § 7105. 

The evidence of record at the time of the September 1980 rating decision included the Veteran's May 1980 service connection claim wherein he noted that he had been treated for back complaints by a Dr. S at the VA Hospital in Minneapolis since March 4, 1980.  A June 1980 response to a request for such records notes that there were "no records at VAMC St. Paul."  [An August 2010 Formal Finding on the Unavailability of Minneapolis VA Medical Center records for back condition from September 24, 1971 through 1980 certifies that all procedures to obtain such records were correctly followed and such records are unavailable.]  

The evidence also included the Veteran's STRs, which show a hospital admission on November 5, 1970 after he was thrown from a truck which struck a landmine.  He was treated for lacerations of the forehead, right forearm and below the right knee; X-rays of the head, chest and right forearm were negative.  The Veteran was disharged to duty the following day.  A December 1970 Report of Medical Examination shows that his spine and other musculoskeletal system were normal on clinical evaluation.  His DD Form-214 reflects that he was awarded a Purple Heart.  

Postservice records included a July 1972 VA report of examination (in connection with an unrelated claim) when it was noted that the Veteran's "gait and station" were normal, but no musculoskeletal system findings were reported.  

Statements from the Veteran's preservice employer and postservice co-workers, received in August 1980, note that he did not have back problems prior to service but complained of back pain after service discharge (from June 1972 to March 1980).  

Evidence received since the September 1980 rating decision includes VA and private treatment records and examnition reports showing ongoing complaints of low back pain.  In March 2008 and April 2012 statements, the Veteran's chiropractor, J.N.N, D.C., notes the Veteran's history of an injury sustained in a landmine explosion in service and that he has "many areas of degenerative osteoarthritis that are quite advanced for his age.  This would only be from a trauma to the area which would accelerate deterioration."  Dr. J.N.N. further noted that these areas included his lumbar spine and opined that, "after reviewing [the Veteran's] military medical records, I feel this individual's chronic problems are a direct result of the trauma he received in the mine explosion accident in Vietnam."  (March 2009 statement from Dr. J.N.N.)  

A July 2008 VA rheumatology note shows an assessment of "chronic low back pain with four degenerating discs, no significant neuroforaminal or central stenosis.  Low back pain, by history, relates to an accident in Vietnam and has been exacerbated by some trauma since that time."

An April 2009 statement from T.K.C., M.D. of St. Croix Orthopaedics notes the Veteran's history of injury sustained in a landmine explosion in Vietnam and postservice work-related injuries in 1998 and 2008 and a motor vehicle accident (MVA) in 2006 and includes the opinion that the Veteran's degenerative arthritis "condition is within a reasonable degree of medical certainty directly related to his military service and the injuries sustained in the 1971 mine accident.  He clearly has had additional work related injuries and motor vehicle accidents which were superimposed on this underlying condition adding to the complexity of his evaluation."  

April and September 2009 statements from a fellow former service member recall the landmine explosion, that he and the Veteran were thrown from a truck, and that they sustained numerous injuries.  The April 2009 statement notes that the Veteran's injuries included to his back, head, face, leg and arm.  

A November 2009 statement from a foreman where the Veteran worked from 1977 to 1979 notes that the Veteran informed him about his back problems prior to being hired.  A November 2009 statement from the Veteran's mother recalls that she was with the Veteran when he received pills for pain and a back brace from the VA Medical Center.  

At the March 2012 videoconference hearing, the Veteran testified that he has experienced low back pain since being thrown from a truck by a landmine explosion in service.  

The evidence received since the September 1980 rating decision which continued a denial of service connection for a low back disability is new (as it was not previously of record).  It includes the Veteran's testimony (and supporting lay statements) describing the event when he was injured in service (and the injuries he then sustained); evidence of current back disability; and competent (medical) evidence that relates the current back disability to the injury in service.  This evidence pertains to the unestablished facts necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim; and is also material.  Accordingly, the claim may be reopened.  De novo review of the claim is addressed in the Remand below.


ORDER

The appeal to reopen a claim of service connection for a low back disability is granted.
REMAND

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability; the appellant is still required to meet the evidentiary burden as to service connection, such as whether there is a current disability or whether there is a nexus to service.  Collette v. Brown, 82 F.3d 389, 392 (1996).  As the Veteran served in combat (he was awarded a Purple Heart), his lay statements are sufficient to show the occurrence of a combat-related back injury.  

Although the Veteran was afforded VA examinations in April 2009 and April 2011, those examinations are inadequate for rating purposes because the examiners provided the nexus opinions without consideration of the private medical statements in support of the Veteran's claim (April 2009 VA examination) and/or are based on a factual background discounting the occurrence of an injury in service as uncorroborated (April 2011 VA examination) when, as outlined above, combat Veterans are legally entitled to relaxed evidentiary standards that provide corroboration is not needed when (as here) occurrence of an injury is consistent with the circumstances of service.  Postservice VA and private treatment records show treatment for low back pain and diagnosis of lumbosacral degenerative disc disease (DDD).  As it may here be conceded that the Veteran sustained a back injury in service, as there is evidence of current back disability, and as there is evidence that suggests the current back disability may be related to the injury in service, an examination to secure an adequate nexus opinion is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, a review of the record shows that the Veteran filed Worker's Compensation claims (See September 1987 Workmen's Compensation Questionnaire and July 2008 rheumatology note); that he had work related injuries in 1987, 1999 and 2007; and that he was involved in MVAs.  Complete records of all these events are pertinent evidence that is outstanding, and must be secured.

The record also shows that the Veteran received private treatment from numerous providers since his separation from service.  Some records of such treatment are associated with his claims file (including those received from the Social Security Administration); however, the records appear to be incomplete.  Notably, Dr. J.N.N. has provided a chronological listing of the Veteran's visits, but not clinical records  of the visits.  A November 2007 letter from St. Croix Orthopaedics notes that the Veteran had completed a Health History Form which was in his chart; however, this form is not included among the records received (this letter was among the medical evidence submitted by the Veteran's representative).  Also, neither the Veteran's claims file nor his record in "Virtual VA" contains up- dated records of the Veteran's  VA treatment (the most recent records in Virtual VA are dated on November 15, 2010.)  Notably, any VA treatment records are constructively of record.  Updated VA and private treatment records (for back disability) are pertinent evidence, and must be secured.  

The Veteran is advised that when evidence (to include identifying information and releases for VA to secure private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The case is REMANDED for the following:

1.  The RO should ask the Veteran to identify the providers and dates of all treatment and evaluations he has received for back complaints since service (complete records of which are not already associated with his claims file or in Virtual VA), and to provide the releases necessary for VA to secure records of all such private treatment (to specifically include records from Dr. J.N.N. and St. Croix Orthopaedics.)  He must specifically provide releases for complete records pertaining to any work-related injuries (those pertaining  to any Workman's Compensation claims, to include reports of all treatment received for work injuries, any work records pertaining to the injuries, and the determinations made on such claims).  He must also specifically identify the providers of all treatment he received in connection with his MVAs.  In connection with this request he should be reminded of the provisions of 38 C.F.R. § 3.158(a).  If he does not provide the information/releases sought, this claim must be further processed under 38 C.F.R. § 3.158(a).  The RO should secure copies of complete clinical records from all identified sources (and specifically any pertinent VA records outstanding).  If a private provider does not respond to the RO's request for records, the Veteran should be so notified, and advised that ultimately it is his responsibility to ensure that such records are received.  

2.  After the development requested above is completed, the RO should arrange for the Veteran to be examined by an orthopedic spine surgeon to determine the nature and etiology of his low back disability.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file (to include this remand and all records received in response to the requests for development above) in conjunction with the examination.  The examiner should note that it may be conceded that the Veteran sustained a back injury in a landmine explosion in service; the lay statements of record (and March 2012 videoconference hearing testimony); that there is evidence of postservice work-related injuries and MVAs; and the VA and private medical opinions already of record.  Based on a review of the record and examination of the Veteran, the examiner should:

a.  Identify (by medical diagnosis) each low back disability shown 

b.  As to each diagnosed back disability entity, please opine whether such disability is at least as likely as not (a 50 percent or better probability) related to his service/combat trauma injuries sustained therein?.  

The examiner should explain the rationale for all opinions, commenting on the opinions that are already associated with the record, expressing agreement or disagreement with each, and explaining the rationale for such.

3.  The RO should then readjudicate the claim (under 38 C.F.R. § 3.158(a), if applicable).  If it remains denied (or is dismissed under 38 C.F.R. § 3.158(a)), the RO should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


